Citation Nr: 1137809	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ductal carcinoma (breast cancer), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in September 2009 when it was remanded for further development.  

This case was again before the Board in July 2011 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in September 2011.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his ductal carcinoma (breast cancer) is a result of his active duty military service.


CONCLUSION OF LAW

Ductal carcinoma (breast cancer) was incurred in active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran seeks entitlement to service connection for ductal carcinoma (breast cancer), to include as due to exposure to herbicides.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) . 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The service treatment records do not reveal any complaint, diagnosis, or treatment for any breast condition.

A VA treatment note, dated in July 2004 reveals that the Veteran underwent left breast mammography in September 2003.  The test results indicated that a left breast mass was suspicious for malignancy and that the Veteran had gynecomastia of the left breast.  It was recommended that the Veteran undergo an ultrasound guided core biopsy of the left breast.  Subsequently, in October 2003, the Veteran underwent an ultrasound guided biopsy of the left breast.  The examination revealed invasive moderate to poorly differentiated ductal carcinoma and high grade ductal carcinoma in-situ.  Thereafter, the Veteran underwent a simple mastectomy and sentinel node excision in October 2003.  The Veteran was found to a have tumor of 1 centimeter to 1.4 centimeters in size and was treated with adjuvant therapy after the mastectomy.  As such, the Veteran was reported to have been started on Tamoxifen therapy.  The July 2004 treatment note made the assessment that the Veteran had no evidence of disease and indicated that the Veteran was to be continued to Tamoxifen. 

The Veteran underwent a left breast ultrasound in September 2004.  The examination did not reveal any abnormal lymph nodes, or solid or cystic masses.

Treatment notes reveal that the Veteran has been examined regarding an abdominal wall mass that was excised in November 2004.

In February 2007 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran was noted to have undergone a left mastectomy with sentinel lymph node biopsy in October 2003 for left breast cancer.  A final pathological reported indicated a diagnosis of invasive ductal carcinoma, moderately to poorly differentiated.  The invasive tumor measured about 1.2 centimeters and there was no malignancy in the lymph nodes.  The Veteran reported that since his surgery he had been taking Tamoxifen.  He did not receive any chemotherapy or radiation therapy.  He was followed by an oncologist frequently, on average once every six months, and there had been no recurrence of his left breast cancer.  The Veteran was noted to have had a recent right breast ultrasound that revealed the breast to be homogenous and to have no evidence of suspicious masses or cysts.  A mammogram of the right breast was noted to be benign.  After examination the Veteran was diagnosed with residual scars related to the left mastectomy and sentinel lymph node biopsy for invasive ductal carcinoma of the left breast.  The examiner rendered the opinion that the Veteran's left breast cancer was a primary cancer and that it was not related to herbicidal exposure during the Veteran's Vietnam experience, as breast cancer is not one of the presumed conditions for herbicidal exposure.  The examiner further opined that the Veteran's invasive ductal carcinoma of the left breast was not soft tissue sarcoma.

In January 2010 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have been diagnosed with left breast cancer following a biopsy in 2003 and that he had surgery followed by hormonal therapy with Tamoxifen that was completed in January 2009.  After examination the Veteran was diagnosed with invasive poorly differentiated ductal carcinoma of the left breast diagnosed in October 2003, status post mastectomy and completed hormonal therapy with no recurrence.  The examiner stated that as breast cancer is not a presumptive condition caused by Agent Orange exposure, an opinion whether breast cancer was related to Agent Orange exposure could not be given.  The examiner further stated that the service treatment records are silent for the treatment of any breast related condition and that breast cancer was diagnosed in 2003, 33 years after service.  The examiner rendered the opinion that the Veteran's breast cancer was not related to service.

In September 2011 a VA medical expert opinion was obtained.  The medical expert in oncology and hematology indicated that the Veteran had multiple comorbidities which included long standing diabetes mellitus, peripheral neuropathy, and sexual dysfunction.  The expert reported that the Veteran was evaluated for pain and enlargement of the breast around September 2003 and mammography revealed a lobular irregularly margined 1 x 1.5 centimeter mass with associated microcalcification in the left perioareolar region.  Subareolar glandular tissue was also noted in the left breast.  There was no mass or glandular tissue found in the right breast.  There was gynecomastia of the left breast and the left breast mass was indicated to be suspicious for malignancy.  The expert reported that an ultrasound guided biopsy of the left breast mass revealed moderate to poorly differentiated ductal carcinoma and high grade ductal carcinoma in-situ.  It was noted that estrogen receptor was strongly positive and progesterone receptor and HER2NEW were negative.  A computed tomography (CT) scan of the chest was reported to reveal a soft tissue mass in the left chest wall and the liver had the appearance of diffuse fatty infiltration.  The Veteran was reported to have undergone a simple mastectomy and sentinel node biopsy in October 2003 and was subsequently treated with Tamoxifen until January 2009 without evidence of recurrent malignancy.

The medical expert stated that unlike in females, breast cancer in males is an uncommon cancer.  The expert stated that, in majority, no identifiable risk factors have been identified; however, meta-analysis of published case control studies have identified risks including having never been married, gynecomastia, history of testicular or liver disease, Jewish ancestry, and family history of breast cancer or prior chest wall radiation.  The expert further noted that other risk factors included a first degree relative with breast cancer, history of bone fracture after age 45, obesity and low levels of physical activity.  The strongest risk factor was indicated to be Klinefelter syndrome, a rare hereditary condition.  Finasteride, a drug used to treat benign prostatic hyperplasia (BPH) and to prevent prostate cancer, was noted by the expert to may be associated with an increased risk of male breast cancer.

The expert noted that one of the Veteran's comorbidities was indicated to be sexual dysfunction.  If the sexual dysfunction related to his long standing diabetes mellitus resulted in hypogonadism, causing gynecomastia that was described by the mammogram which is a well known risk factor for breast cancer in males.

The expert stated that the Veteran was stationed in Vietnam and was exposed to herbicides.  It was noted that herbicides have been associated with multiple malignancies.  The examiner found that the Veteran had two documented risk factors for breast cancer, gynecomastia and liver disease, and reported that additional exposure to another known carcinogen had the definite potential of increasing the risk of developing breast cancer significantly.

The medical expert, therefore, rendered the opinion that the development of breast cancer in the Veteran is at least as likely as not related to the Veteran's exposure to herbicide (Agent Orange).

The Board finds that entitlement to service connection for ductal carcinoma (breast cancer) is warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any breast condition.  The Veteran's was noted to have service in the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicides.  Post service treatment records reveal that in October 2003 the Veteran was diagnosed with breast cancer and subsequently was treated with a radical mastectomy and adjuvant therapy with no recurrences.  After examination in February 2007 the examiner rendered the opinion that that the Veteran's left breast cancer was a primary cancer and was not related to herbicidal exposure during the Veteran's Vietnam experience, as breast cancer is not one of the presumed conditions for herbicidal exposure.  After examination in January 2010 the examiner rendered the opinion that as breast cancer is not a presumptive condition caused by Agent Orange exposure, an opinion could not be given regarding whether the Veteran's breast cancer was related to the Veteran's Agent Orange exposure.  The examiner further opined that as the service treatment records are silent for any treatment for any breast condition and since the Veteran was not diagnosed with breast cancer until 33 years after service, the Veteran's breast cancer was not related to the Veteran's service.  However, a VA oncologist rendered the opinion that based upon the Veteran's documented risk factors of gynecomastia and liver disease, the additional exposure to another known carcinogen had the definite potential of increasing the risk of developing breast cancer significantly.  Therefore, the oncologist rendered the opinion that the development of breast cancer in the Veteran was at least as likely as not related to the Veteran's exposure to herbicide.  As the Veteran is presumed to have been exposed to herbicides in service based upon his service in the Republic of Vietnam, has been diagnosed with and treated for left breast cancer, and since the evidence regarding whether the Veteran's left breast cancer is related to his exposure to herbicides in service is in relative equipoise, entitlement to service connection for ductal carcinoma (breast cancer), due to exposure to herbicides, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ductal carcinoma (breast cancer) is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


